     Case 3:17-cr-00188-MEM Document 723 Filed 06/10/20 Page 1 of 2
                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA


ADAM GOTTSTEIN,                     :
                                              3:17-CR-188
      Petitioner                    :
         v.
                                    :     (JUDGE MANNION)

SCOTT FINLEY,                       :

               Respondent           :
                                ORDER
    For the reasons set forth in the Memorandum of this date, IT IS
HEREBY ORDERED THAT:

      1. Gottstein’s letter Motion for Transfer to Home
         Confinement because of the COVID-19 pandemic, will
         be construed by the court as a petition for writ of
         habeas corpus pursuant to 28 U.S.C. §2241, (Doc.
         697). The Clerk will be directed to open it as a separate
         civil case and forward to the petitioner the appropriate
         paperwork for the filing of such an action, including the
         payment of the appropriate filing fee, or presentation of
         an application to proceed in forma pauperis. The
         petition is DISMISSED WITHOUT PREJUDICE due to
         Gottstein’s failure to exhaust his BOP administrative
         remedies under 28 C.F.R. §§542.10, et seq.
      2. To the extent that Gottstein’s filing is considered as a
         motion for compassionate release, it will be considered
         appropriately filed in this criminal case and is
         DISMISSED WITHOUT PREJUDICE for lack of


                                    1
            Case 3:17-cr-00188-MEM Document 723 Filed 06/10/20 Page 2 of 2
                  jurisdiction due to his failure to exhaust his BOP
                  administrative remedies under §3582(c)(1)(A)(i).
              3. Insofar as Gottstein is deemed as requesting the court
                  to order the BOP to find that he is eligible for home
                  confinement designation under the CARES Act, his
                  petition is DISMISSED since the authority to make this
                  determination lies with the BOP Director and not the
                  court.
              4. Gottstein’s motion for appointment of counsel, (Doc.
                  718), is DENIED.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Dated: June 10, 2020
17-188-02-ORDER




                                            2
